Citation Nr: 0212085	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  00-12 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service-connection for benign prostate 
hypertrophy, status post transurethral resection of the 
prostate.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran served on active duty from November 1962 to April 
1966 and from September 1966 to February 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, in which service-connection for benign 
prostate hypertrophy, status post transurethral resection of 
the prostate was denied.  

The Board notes that the veteran submitted additional 
evidence in July 2002.  However, that evidence is in 
reference to the veteran's shoulder and knee disabilities, 
which are not currently on appeal to the Board.  


FINDING OF FACT

The veteran's benign prostate hypertrophy, status post 
transuretheral resection of the prostate was not manifested 
in service and is not shown to be related to service.  


CONCLUSION OF LAW

Service connection for benign prostate hypertrophy, status 
post transuretheral resection of the prostate is not 
warranted.  38 U.S.C. §§ 1110, 1112, 1113, 1131, 5103A, 
5107(b) (2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103A (West 2001); codified at 38 
C.F.R § 3.159 (2002), eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist and also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  In this 
case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

The March 2002 Supplemental Statement of the Case informed 
the veteran of the evidence needed to substantiate the claim.  
VA has no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  38 U.S.C. 
§§ 5102, 5103A (2002); 38 C.F.R § 3.159(b).  The veteran has 
not referenced any unobtained evidence that might aid the 
claim or that might be pertinent to the basis of the denial 
of the claim.  See 38 U.S.C. § 5103A (2002); 38 C.F.R. 
§ 3.159(c).  The veteran was afforded a VA examination in May 
1999.  There is no obligation to obtain further examination 
or opinion under 38 C.F.R. § 3.159(c)(4).  VA has satisfied 
its duties to notify and to assist the veteran in this case.  
Further development and further expending of VA's resources 
is not warranted.  

Service connection suggests many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service or if preexisting such 
service, was aggravated therein.  38 C.F.R. § 3.303.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  There must be medical evidence of a nexus relating 
an in-service event, disease, or injury and any current 
disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
Grottveit v. Brown, 5 Vet. App. 91 (1993).

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury. Further, a present disability 
must exist and it must be shown that the present disability 
is the same disease or injury, or the result of disease or 
injury incurred in or made worse by the appellant's military 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303.  

Where a veteran served continuously for 90 days or more, and 
a malignant tumor becomes manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

Service medical records do not show that the veteran 
complained of or was seen for a prostate disorder.  
Hemorrhoidal skin tag at 6 o'clock and a normal prostate were 
noted on the veteran's February 1968 Report of Medical 
Examination at separation.  

Post service VA medical records, dated April 1993 to March 
1996, show that the veteran's benign prostate hypertrophy was 
first manifested in April 1993.  The May 1999 VA examination 
diagnoses included prostatitis, benign prostate hypertrophy, 
status-post transurethral resection of the prostate.  

There must be medical evidence showing a cause-and-effect 
relationship between injuries or diseases in service and any 
current disability.  See Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000) ("A veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability . 
. ."); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  The veteran 
believes that his benign prostate hypertrophy is due to the 
venereal disease he had in service.  Gonorrhea in 1966 was 
included in the notes and significant or interval history 
section of the February 1968 Report of Medical Examination at 
separation.  Nevertheless, there is no competent medical 
opinion linking the in-service gonorrhea to the veteran's 
current benign prostate hypertrophy, status post 
transurethral resection of the prostate.  

Thus, inasmuch as the veteran's benign prostate hypertrophy 
was not shown in service and there is no medical nexus 
evidence of record causally linking the veteran's benign 
prostate hypertrophy, status post transurethral resection of 
the prostate to any in-service disease or injury, service-
connection is not warranted.  See Boyer, 210 F.3d 1351, 1353 
(Fed. Cir. 2000); Maggitt, 202 F.3d 1370, 1375 (Fed. Cir. 
2000); D'Amico, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard, 13 Vet. App. 546, 548 (2000); Collaro, 136 F.3d 
1304, 1308 (Fed. Cir. 1998); Mercado-Martinez v. West, 11 
Vet. App. 415, 419 (1998) ("In order for service connection 
for a particular disability to be granted, a claimant must 
establish he or she has that disability and that there is a 
relationship between the disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.'"  Citing Cuevas, 3 Vet. App. 542, 
548 (1992).  The veteran, as a lay person, lacks the medical 
training and expertise to attribute his benign prostate 
hypertrophy, status post transurethral resection of the 
prostate to service.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

Benign prostate hypertrophy was not shown to have been 
present in service.  The veteran's active duty ended in 
February 1968 and the first medical evidence of benign 
prostate hypertrophy was in April 1993, over 24 years after 
the veteran's separation from service.  The evidence does not 
show that benign prostate hypertrophy was manifested in 
service or to a compensable degree within one year after the 
veteran's termination of service.  Therefore, it is found 
that the preponderance of the evidence is against the 
veteran's claim of service-connection for benign prostate 
hypertrophy, status post transurethral resection of the 
prostate on a direct basis or presumptively under the 
provisions of 38 C.F.R. §§ 3.307, 3.309 (2002).  

As the preponderance of the evidence is against the claim, 
there is no doubt to be resolved.  38 U.S.C. § 5107(b); 38 
C.F.R. § 3.102; Alemany, 9 Vet. App. 518, 519 (1996); 
Gilbert, 1 Vet. App. 49, 55 (1990).


ORDER

Service-connection for benign prostate hypertrophy, status 
post transurethral resection of the prostate is denied.  




		
	
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

